Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 14, 2017

The Court of Appeals hereby passes the following order:

A17A1115. ALPHA SODA COMPANY, INC., et al. v. ANDREW J.
    EKONOMOU, RECEIVER FOR MVP INVESTMENT COMPANY.
A17A1561. GEORGE A. PETRAKOPOULOS v. GUS VRANAS.


      This Court has received notice that these cases are related. In A17A1115, Alpha
Soda Company, Inc. and George Petrakopoulos, its owner, have filed a Suggestion of
Bankruptcy with this Court. As to A17A1561, George Petrakopoulos is a partner,
along with Gus Vranas in MVP Investment Company. Thus, the cases are related by
the bankruptcy of George Petrakopoulos.


      While U.S.C. § 362 (a) (1) provides for an automatic stay,1 the appellate courts
in this State are constitutionally required to dispose of every case at the term of court
for which it is entered on the court’s docket for hearing or at the next term of court. 2
Accordingly, we do not have the power to stay a case in this Court.


      Therefore, it is hereby ordered that these cases be REMANDED to the trial court
until the stay of proceedings under the Bankruptcy Act is lifted. At that time, any party
may re-institute the appeal by filing a new Notice of Appeal in the trial court within 30
days of the date of the entry of the order in the bankruptcy court lifting the stay.
      It is further ordered that the Motion of Appellee Sam Mellas to Dismiss Appeal

       1
      See Harkleroad & Hermance, P. C. v. Stinger, 220 Ga. App. 906, 907 (1) (472
SE2d 308) (1996).
       2
           1983 Ga. Const., Art VI, Sec. IX, Para II.
for Lack of Jurisdiction in dismissed as moot.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                         08/14/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                        , Clerk.